            Case 1:16-cv-00671-APM Document 63 Filed 06/21/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 JAMES A. SIMON,                                       )
                                                       )
                          Plaintiff,                   )
                                                       ) Civil Action No. 16-671 (APM)
                           v.                          )
                                                       )
 UNITED STATES DEPARTMENT OF                           )
 JUSTICE, EXECUTIVE OFFICE FOR                         )
 UNITED STATES ATTORNEYS,                              )
                                                       )
                          Defendant.                   )

                                       JOINT STATUS REPORT

          Plaintiff James A. Simon (“Plaintiff”) and Defendant United States Department of Justice,

Executive Office for United States Attorneys (“Defendant”) respectfully submit this joint status

report.

          In their previous status reports, the parties reported that they are attempting to develop a

plan for further proceedings which will be acceptable to both parties and that Plaintiff was working

to prepare his proposal, which he intended to provide to Defendant for consideration. Plaintiff

provided his proposal to Defendant on May 8, 2019. Thereafter, at the request of the Defendant,

the United States Attorney’s Office for the Northern District of Indiana (the Office where

Defendant has concluded responsive records are located) performed several searches. Defendant

is currently reviewing the documents located as a result of the searches. However, since that

process is underway, Defendant is not currently able to advise whether the documents that were

located are, in fact responsive, and, if so, how much time will be required to process them.
           Case 1:16-cv-00671-APM Document 63 Filed 06/21/19 Page 2 of 2



         As a result of the foregoing, the parties respectfully request that they be permitted to file

another joint status report on or before July 22, 2019.

Dated:    June 21, 2019                            Respectfully submitted,

                                                   /s/ Kelly B. McClanahan
                                                   Kelly B. McClanahan, Esq.
                                                   D.C. Bar #984704
                                                   National Security Counselors
                                                   4702 Levada Terrace
                                                   Rockville, MD 20853
                                                   301-728-5908
                                                   240-681-2189 fax
                                                   Kel@NationalSecurityLaw.org

                                                   Counsel for Plaintiff

                                                   JESSIE K. LIU, D.C. Bar #472845
                                                   United States Attorney

                                                   DANIEL F. VAN HORN, D.C. Bar #924092
                                                   Chief, Civil Division

                                                   /s/ Melanie D. Hendry
                                                   Melanie D. Hendry
                                                   Assistant United States Attorney
                                                   555 4th Street, NW
                                                   Washington, D.C. 20530
                                                   202-252-2510
                                                   Melanie.Hendry2@usdoj.gov

                                                   Counsel for Defendant




                                                  2
